ONION, Presiding Judge
(dissenting).
This court has over a period of years held that the provisions of Article 26.13, Vernon’s Ann.C.C.P., are mandatory and the prerequisites therein must be complied with as a condition precedent to the validity of a plea of guilty or nolo contendere in a felony case and the question of compliance may be raised at any time. May v. State, 151 Tex.Cr.R. 534, 209 S.W.2d 606 (1948); Alexander v. State, 163 Tex.Cr.R. 53, 288 S.W.2d 779 (1956); Ex parte Marshall, 479 S.W.2d 921 (Tex.Cr.App.1972); and Wilson v. State, 456 S.W.2d 941, 943 (Tex.Cr.App.1970) (concurring opinion), and cases there cited.
In the instant case the majority opinion sets forth the admonishment. Nowhere does the admonishment inquire whether the guilty plea was prompted by any persuasion or delusive hope of pardon as required by the mandatory provisions of Article 26.-13, Vernon’s Ann.C.C.P.
Article 26.13, supra, and its forerunners have remained virtually unchanged in verbiage for over 116 years, being reenacted repeatedly after this court’s repeated interpretation of its mandatory character.
*580It is my firm belief that some trial judges will never comply with the procedure required by the Legislature so long as a majority of this court is willing to accept any sloppy effort inquiry as a sufficient compliance with the statute. See Bosworth v. State, 510 S.W.2d 334 (March 13, 1974).
I dissent.